DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "compress the first gas stream to a pressure higher than the third gas stream" in lines 25-26 renders the claim indefinite. It is not clear if it is comparing the pressure of the first gas stream after it gets compressed by the high pressure compressor, and the third gas stream pressure after it gets compressed by the low pressure compressor or the medium pressure compressor or both. According to applicant’s invention (fig, 2A), the third stream (26) from the low pressure separator (203) is compressed in low (213) and medium (212) pressure compressors prior to joining with the first gas stream (26) from the high pressure separator (201) and both streams joined together to be compressed by the high pressure compressor. For examination purpose, the pressure of the two streams is compared after the first gas stream is withdrawn from the high pressure compressor, and the third gas stream is withdrawn from the medium pressure compressor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burgers et al (US 2016/0279561) in view of Burgers et al. (US 2015/0210936) hereinafter “Burgers 936” in view of Maher (US 2013/0213086) and further in view of Forte (US 5,406,802).
In regard to claim 2, fig. 1 of Burgers discloses an apparatus for a flowback management and C02-recovery from a post C02-stimulation flowback stream (1) comprising:
a flow control zone (XV-1) in fluid communication with the post C02-stimulation flowback stream (1) to provide control of a flowrate of the post C02-stimulation flowback stream (1) and output a modified flowback stream [stream withdrawn from XV-1] (see ¶ 0033);
a gas separation zone (V-100) in fluid communication with the modified flowback stream to provide separation of a gas from the modified flowback stream and output a flowback process stream (see ¶ 0034). Burgers discloses separator/coalescing filter unit (V-100) to remove solid and liquid phase components [including condensed liquids and/or hydrocarbons] from the gas stream.
a pretreatment zone [Membrane Unit 1 (X-100)] in fluid communication with the gas separation zone to provide removal of one or more of trace solids, aerogels, oil, hydrogen sulfides, water and non-gas liquids from the flowback process stream and output a pretreated flowback gas stream (see ¶ 0036); and
a C02-capture zone [CO2 Removal--Membrane Unit 2] in fluid communication with the pretreatment zone to provide CO2-capture from the pretreated flowback gas stream and output a captured C02-flow stream (see ¶ 0038-0039; fig. 1), 

Burgers further discloses the C02-capture zone including a first C02-enricher (X-101), but does not teach at least one additional membrane-based CO2-enricher disposed downstream of and in cascading relationship with the first CO2-enricher to provide a CO2-rich permeate stream, the CO2-capture zone further including at least one condenser to condense the enriched C02-stream and output the captured CO2-flow stream. However, Burgers 936’ teaches method and system for treating a flow back fluid exiting a well site following stimulation of a subterranean formation, wherein Burgers 936 teaches C02-capture zone for separating the treated CO2 stream 2-capture zone comprises a first C02-enricher (200) and  at least one additional CO2-enricher (500) disposed downstream of the first CO2-enricher (200) and in cascading relationship to provide a CO2-rich permeate stream (70), the CO2-capture zone further including at least one condenser (300) to condense the enriched C02-stream and output the captured CO2-flow stream (see at least fig. 2; ¶ 0038-0042). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified pretreatment zone of Burgers to have an additional membrane-based CO2-enricher disposed downstream and in cascading relationship with the first CO2-enricher, and also to including at least one condenser to condense the enriched C02-stream, as taught by Burgers 936’ for the purpose of providing enhanced or improved purification of the stream and provide a purified CO2 product stream.
Burgers in view of Burgers 936’ teaches CO2-enricher (500) disposed downstream of and in cascading relationship with the first CO2-enricher (see Burgers 936’ fig. 2; ¶ 0038-0042), but does not specifically teach the CO2-enricher is membrane-based CO2-enricher. However, membrane separators are well-known in the art, as taught by Maher, wherein Maher teaches a method and apparatus for processing natural gas utilize a two stage carbon dioxide removal process a compressed membrane feed stream (36) is delivered to a module (38) holding a membrane (40) which separates a methane rich residual stream (42) from a carbon dioxide rich permeate stream (44) (see Maher, fig. 1; ¶ 0017). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified CO2-enricher (500) of Burgers 936’ with a membrane CO2-enricher, as taught by Maher because membrane separators/processes present basically a very simple apparatus, there are no moving parts, no complex control schemes, and little ancillary equipment compared to 
Burgers, as modified, discloses a gas separation zone (V-100) in fluid communication with the modified flowback stream to provide separation of a gas from the modified flowback stream and output a flowback process stream, but does not teach the gas separation zone including, a high pressure gas separator configured to separate a portion of the gas from the modified flowback stream at a first pressure and output a first gas stream to a high pressure compressor, a medium pressure gas separator configured to separate a portion of the gas from the modified flowback stream at a second pressure and output a second gas stream to a medium pressure compressor, a low pressure gas separator configured to separate a portion of the gas from the modified flowback stream at a third pressure and output a third gas stream to a low pressure compressor, the low pressure compressor configured to compress the third gas stream, the medium pressure compressor interposed between the low pressure compressor and the high pressure compressor and configured to: compress the second gas stream, receive the third gas stream after compression by the low pressure compressor and compress the third gas stream, the high pressure compressor configured to: compress the first gas stream to a pressure higher than the third gas stream, receive the second gas stream after compression by the medium pressure compressor and compress the second gas stream, and receive the third gas stream after compression by the medium pressure compressor and compress the third gas stream, wherein the first pressure is greater than the second and third pressures and the second pressure is greater than the third pressure, wherein the flowback process stream is produced from the compressed first, second, and third gas streams.

Burgers in view of Forte teaches the first gas stream to a high pressure compressor and compress the first gas stream to a pressure higher than the third gas stream (See Forte fig. 3). Forte discloses the third stream (23/24) from the low pressure separator (109) is compressed in low (115a) and medium (115b) pressure compressors prior to joining with the first gas stream (9/11) from the high pressure separator (105) and both streams joined together to be compressed by the high pressure compressor (115c) (See fig. 3 of Forte). For examination purpose, the pressure of the two streams is compared after the first gas stream is withdrawn from the high pressure compressor, and the third gas stream is withdrawn from the medium pressure compressor. See also the 112(b) rejection above. 


In regard to claim 3, Burgers discloses the apparatus of Claim 2, but does not teach a C02-storage zone in fluid communication with the C02-capture zone and a C02-purification zone in fluid communication with the C02-capture zone. 
However, Burgers 936’ further teaches a C02-storage zone in fluid communication with the C02-capture zone (200, 500) and a C02-purification zone (see at least heater 600) in fluid communication with the C02-capture zone  (see Burgers 936’, ¶ 0042; fig. 2), the C02-storage zone providing buffer storage and control of a flowrate of the captured C02-flow stream to the C02-purification zone  (see Burgers 936’, ¶ 0042), the CO2-purification zone providing purification of the captured C02-flow stream and output of a CO2-product stream (see Burgers 936’, ¶ 0042; fig. 2), Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified system of Burgers by implementing a C02-storage zone in fluid communication with the C02-capture zone and a C02-purification zone in fluid communication with the C02-capture zone, as taught by Burgers 936’ for the purpose of storing the CO2 product stream and warming the stream to an acceptable temperature.
In regard to claim 4, Burgers discloses the apparatus of Claim 2, further comprising a gas cleanup zone (V-300, V-400) in fluid communication with the at least one downstream C02-enricher (X-101) to treat a portion of a CO2-lean gas retentate stream (13) and output a pipeline quality natural gas stream and a C02-rich permeate stream [18] (see Burgers, ¶ 0088).
In regard to claim 5, Burgers discloses the apparatus of Claim 2, but does not teach a CO2-transfer zone in fluid communication with the CO2-capture zone.
However, Burgers 936’ further teaches a C02-transfer zone (pipe line 70) in fluid communication with the C02-capture zone to provide transfer of the captured C02-flow stream as 2-product stream for product end use (see Burgers 936’, at least fig. 2; ¶ 0042). Pipe line 70 wherein C02-product stream is removed for product end use. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified system of Burgers by implementing a CO2-transfer zone in fluid communication with the CO2-capture zone, as taught by Burgers 936’ in order to transfer the captured C02-flow stream as a C02-product stream for product end use.
In regard to claim 6, Burgers discloses the apparatus of Claim 2, wherein the pretreatment zone includes one or more of mechanical filters, coalescers, H2S-scavengers, H2S-selective membranes, H2O-selective membranes and dessicants (see Burgers, ¶ 0036).
In regard to claim 7, Burgers in view of Burgers 936’ discloses the apparatus of Claim 2, wherein the first C02-enricher and the condenser are operational to enrich and condense the pretreated flowback gas stream to meet target C02-stream specifications at one or more locations in the apparatus, wherein the target CO2-stream specifications are in one of CO2-concentration or undesired components concentration in a respective flow stream (see Burgers 936’, ¶ 0040-0041).
In regard to claim 9, Burgers discloses the apparatus of Claim 2, wherein the gas separation zone includes one or more gas separators providing varied operation in response to one or more of a flowrate and composition of the post C02-stimulation flowback stream (see Burgers, ¶ 0034).
In regard to claim 10, Burgers in view of Burgers 936’discloses the apparatus of Claim 3, wherein the C02-purification zone employs at least one of a heater, a cooler, an expander, a distillation column [liquid CO2 heater 600] (see Burgers 936’, fig. 2).

22 is rejected under 35 U.S.C. 103 as being unpatentable over Burgers, Burgers 936’, Maher and Forte as applied to claim 2 above, and further in view of Rochelle et al. (US 2008/0127831).
In regard to claim 22, Burgers in view of Burgers 936’discloses the apparatus of claim 2, but does not teach the gas separation zone further comprises a junction in fluid communication with the flow control zone, a first fluid pathway extending from the junction to the high pressure gas separator and a second fluid pathway extending from the junction to the medium pressure gas separator. However, splitting a stream and send the splitted streams into two different separators rather than sending the whole stream into a single separator is a well-known method as taught by Rochelle, wherein Rochelle teaches stripping configuration uses two or more strippers/separators (109, 119,131…) operated at different pressures, wherein a rich feed from the absorption process is split among the separators (See para. 0048; fig. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified process stream prior to sending it to the high pressure separator by splitting the process stream into multiple streams (e.g., into the high pressure separator and the medium pressure separator), as taught by Rochelle, in order to provide separate feed to each separators as desired so that the total energy required by the separators is minimized and further energy savings can be achieved (See Abstract).

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 

In response, the examiner strongly disagree. According to applicant’s invention (fig, 2A), the third stream (26) from the low pressure separator (203) is compressed in low (213) and medium (212) pressure compressors prior to joining with the first gas stream (26) from the high pressure separator (201) and both streams joined together to be compressed by the high pressure compressor. 
Forte also discloses the third stream (23/24) from the low pressure separator (109) is compressed in low (115a) and medium (115b) pressure compressors prior to joining with the first gas stream (9/11) from the high pressure separator (105) and both streams joined together to be compressed by the high pressure compressor (115c) (See fig. 3 of Forte), which is similar with applicant’s invention. .For examination purpose, the pressure of the two streams is compared after the first gas stream is withdrawn from the high pressure compressor, and the third gas stream is withdrawn from the medium pressure compressor. See also the 112(b) rejection above. Therefore, Forte clearly teaches the amended claims limitations (as best understood by the examiner). Therefore, the argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763